DETAILED ACTION
Claims 1-16 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 June 2021 and 10 April 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because visibility of figures 13 and 14 is not clear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the following limitation is vague: “arranged to perform a method as claimed in claim 16”. The specific limitations of the claim should be written out for clarity. The meets and bounds of the claim is vague and improper referencing of statutory categories.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. US Patent Application Publication No. 2018/0181895 A1 in view of Yoon et al. US Patent Application Publication No. 2018/0102938 A1.

Regarding claim 1, Singh et al. teaches the following:
A system for grouping data records for subsequent data record searching, [note:  Figure 4 (406) group transactions into a series based on a first similarity threshold ] the system comprising: 
a computer-implemented data record textual match analysis module arranged to: determine a level of textual similarity of data records in a group of data records; and if the data records in the group of data records have a level of textual similarity above a textual similarity threshold, provide the data records to a computerized log of textually-matched data records; and if the data records in the group of data records have a level of textual similarity below the textual similarity threshold, provide the data records to a computer-implemented data record grouping module for further similarity analysis [note:  paragraph 0006 “grouping a first transaction and a second transaction into a series of transactions based on a similarity score”; paragraph 0011 predicting technique improves conventional operations; paragraph 0022-0023 “identifying recurring series from transactional data”, log server; paragraph 0027 analytics server can group transactions in transactional data; paragraph 0028 system determines frequency or time intervals for recurring series, system implements thresholds for specific actions, the analytic server determines training, extractions, scoring, pre-filtering ]; 
a computer-implemented data record grouping module arranged to perform the further similarity analysis by being arranged to: identify a textual similarity metric between pairs of data records in the group of data records; record the textual similarity metric of the group of data records; cluster the data records of the group of data records using the recorded textual similarity metric to form one or more clusters of textually similar data records; and provide the one or more clusters of textually similar data records to the computerized log of textually-matched data records; a computer-implemented repeating data record identifier module arranged to identify temporally-repeating data records of the textually-matched data records recorded in the computerized log of textually-matched data records [note:  paragraph 0046 first similarity threshold; ; paragraph 0048 second stage ]; and 
a computer implemented quality control data record grouping module arranged to: analyze the temporally-repeating textually-matched data records in the group for textual and temporal similarity, and if all the data records in the group of temporally-repeating textually similar data records have a level of temporal and textual similarity above an overall similarity threshold, provide the temporally-repeating textually similar data records to a computerized log of temporally and textually-matched data records [note:  paragraph 0042 recurring categories; paragraph 0046-0047 grouping the transactions .
Although Singh et al. teach the invention they do not explicitly use the term similarity metric; however Yoon et al. teach a similarity metric as part of the clustering feature [note: Figure 3 (313) Cluster log entries (based on similarity metrics); paragraph 0095, “pair-wise quantitative comparative assessment can include, for example, generating a similarity metric”, determining if a metric exceeds a threshold metric; paragraph 0096 means for implementing specific pre-defined conditions or rules (i.e. customizable system)].

Claim 2: The system of claim 1, comprising a computer-implemented forecasting module configured to predict a future data record based on the temporally-repeating textually similar data records, the future data record comprising: a textual portion matching the textual portions of the temporally and textually-matched data records; and a timestamp corresponding to a time predicted based on the timestamps of the temporally and textually-matched data records [note:  Singh et al., paragraph 0011, technique may be used for predictions; Figure 2 (210) predicting a probability of recurrence; paragraph 0053 “timestamps in the records”, timestamps determine variance; also note Yoon et al. paragraph 0040 “for each cluster, a time series can be generated that identifies a number of records assigned to each cluster that have a timestamp” ]. 

Claim 7: The system of claim 1, wherein the repeating data record identifier module is arranged to identify temporally-repeating data records of the textually matched data records by: analyzing the timestamp portions of the textually matched data records to determine a time separation between pairs of the textually matched data records which are temporally consecutive; determining if the textually matched data records comprise timestamp portions separated by regular time intervals; if the textually matched data records comprise timestamp portions separated by regular time intervals, categorizing the textually matched data records as recurrent temporally-repeating textually matched data records; and if the textually matched data records do not comprise timestamp portions separated by regular time intervals, categorizing the textually matched data records as non-recurrent temporally-repeating textually matched data records [note: Singh et al., Abstract, Figure 7; paragraph 27 grouping; paragraph 0046 similarity threshold; paragraph 0052 categories].
Claim 12: The system of claim 1, wherein the quality control data record grouping module is arranged to: compare one or more of the textual portions and temporal portions of the data records in the group with further textual portions and further temporal portions of further data records in a further group; and if the textual portions and temporal portions of the data records in the group are determined to match the further textual portions and further temporal portions of the further data records above an inter-group matching threshold, link the group and further group together as associated groups  [note: Singh et al., Abstract, Figure 7; paragraph 27; and Yoon et al. paragraph 0096 pre-defined conditions or rules for clustering may be implemented; paragraph 0097 merging clusters and creating new clusters].

The limitations of claims 15-16 parallel claim 1; therefore they are rejected under the same rationale.

Allowable Subject Matter
Claims 3-6, 8-11 and 13-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRETA L ROBINSON/Primary Examiner, Art Unit 2169